Citation Nr: 0006557	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-13 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1997.

This appeal arose from a January 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for the residuals of an injury to the right hand.  
In October 1999, the veteran and his representative were 
informed through a supplemental statement of the case of the 
continued denial of his claim.


FINDING OF FACT

The veteran's decreased range of motion of the right middle 
finger, with stiffness, had its onset during service.


CONCLUSION OF LAW

The veteran's right middle finger injury residuals were 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

A review of the veteran's service medical records indicated 
that he suffered a trauma to the right middle finger in March 
1997, when he "jammed" the finger against a machine gun.  
He complained of swelling, redness and mild limitation of 
motion.  The objective examination noted positive redness 
over the metacarpal phalangeal joint of the right finger.  
There was a small superficial abrasion and minimal swelling.  
He had full range of motion, strength was 5/5 and he was 
neurovascularly intact.  The assessment was mild soft tissue 
injury to the right hand.

VA examined the veteran in December 1997.  He stated that his 
third digit was making it difficult for him to close his 
hand.  He also reported pain at the right third metatarsal 
phalangeal joint of this finger.  He further indicated that 
he had decreased grip strength, as well as stiffness, 
particularly in the morning.  The objective examination found 
no evidence of swelling of the metatarsal phalangeal joints 
or of the proximal interphalangeal joints.  He displayed full 
range of motion except for a slight decrease in flexion of 
the third metatarsal phalangeal joint, which was 
approximately 15 degrees less than the other metatarsal 
phalangeal joints.  An x-ray was negative.

The veteran was treated at Eglin Air Force Base between 
February and May 1999.  On February 10, he was seen for 
complaints of right long finger stiffness.  An x-ray was 
negative.  An Occupational Therapy note from May 3, noted his 
history of suffering a "jamming" injury to the right finger 
in service.  He reported that he was now having trouble with 
morning stiffness.  He was right-handed and was having 
trouble maintaining his grip on such things as hammers.  
Active range of motion of the right metacarpal phalangeal 
(MCP) joint was from 0 to 85 degrees (left was from 0 to 100 
degrees); the proximal interphalangeal (PIP) joint was from 0 
to 95 degrees (left was from 0 to 100 degrees); and the 
distal interphalangeal (DIP) joint was from 0 to 70 degrees 
(left was from 0 to 80 degrees).  Passive range of motion of 
the MCP joint was from 0 to 90 degrees, the PIP joint was 
from 0 to 110 degrees; and the DIP joint was from 0 to 90 
degrees.  The examiner noted that the right middle finger 
displayed increased tightness with passive flexion of the 
wrist.  The provisional diagnosis was right middle finger 
intrinsic tightness.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the residuals of 
an injury to the right middle finger has been established.  
The evidence clearly shows that the veteran suffers from a 
current disability involving this finger.  The VA examination 
of December 1997 referred to decreased motion of the finger 
and he was treated for this condition in February and May 
1999.  Therefore, the existence of a current disability has 
been established.  There is also evidence of an injury to 
this finger in service in March 1997.  There is no indication 
that the veteran suffered any intercurrent injury to this 
finger.  Therefore, given the facts of this case, and after 
providing the veteran the benefit of any doubt, it is 
determined that the evidence supports a grant of service 
connection for the residuals of an injury to the right middle 
finger.


ORDER

Service connection for the residuals of an injury to the 
right middle finger is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

